Citation Nr: 0030311	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  94-12 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran's active service included the periods from 
October 1966 to October 1972, and from December 1972 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1993.  A hearing was held in March 1997 in 
Atlanta, Georgia, before the undersigned, who was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).  In July 
1997, the case was remanded for additional development.  

In a statement dated February 1, 1995, the veteran wrote that 
he had had a VA examination at the Tuskeegee VA medical 
center on January 30, 1995, and that he had been told he 
needed to file a claim for "Agent Orange Benefits."  He 
noted that "[t]he physician wrote a lot of things down and I 
want to file for any disabilities that would be caused by 
exposure to this agent."  A request to the medical center 
for outpatient treatment records did not elicit any records 
for that date, or for an Agent Orange examination, and it was 
noted that he had never been "admitted."  However, a later 
request to the medical center for outpatient treatment 
reports included a typewritten list of appointments; this 
list showed an appointment for January 30, 1995, and for 
February 1, 1995, identified as "Agent Orange."  Although 
another examination was subsequently conducted, and the claim 
denied, this outstanding medical evidence, which was referred 
to by the veteran in a claim for benefits, and for which 
there is independent evidence of its existence, is presumed 
to have been of record at the time of the February 1996 
rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Accordingly, the RO should obtain that evidence, and 
take appropriate action.


REMAND

In connection with the prior remand, in July 1997, the 
veteran was scheduled for an examination, for which he failed 
to report, and specific medical records were requested, but 
not found.  Specifically, testimony provided at the personal 
hearing in July 1997 led to a request, in the remand, that 
the RO obtain the report of an audiological examination dated 
in October 1996.  However, although no such record was found, 
VA medical records do show an audiological consultation in 
January 1996.  In reviewing the transcript of the personal 
hearing conducted in March 1997, the veteran testified that 
his evaluation could have been earlier than October 1996, 
and, elsewhere in the testimony, the examination date was 
identified as a "year or so ago, give or take a month or 
two."  It appears that the October date may have referred to 
an October 1993 examination report, which is of record.  

However, the January 1996 consultation report does not 
include any audiological findings, which must be reviewed for 
an assessment of the level of hearing impairment shown at 
that time.  Accordingly, the report of the audiological 
findings must be obtained.  In addition, an audiologist must 
review these findings, and provide the pure tone thresholds 
in decibels.  

Regarding the veteran's failure to report for an examination, 
in reviewing the file, the Board notes that in a statement 
dated in March 1997, the veteran provided a new address.  He 
has not responded to any of the correspondence or 
notifications sent to him at this new address, which, on 
further investigation, contains an erroneous zip code.  It is 
the veteran's responsibility to keep VA apprised of his 
correct address.  See Wood v. Derwinski, 1 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."); see also 
38 C.F.R. § 3.1(q) (1998) (Notice means written notice sent 
to a claimant at his or her latest address of record.).  
Nevertheless, in this case, where the zip code was his 
previous zip code, the Board believes that he should be 
provided one more opportunity to report for an examination, 
sent to the latest address of record, as corrected, to 
include omitting a third line which does not appear necessary 
or helpful.  This notification should also inform him that if 
he fails to report, without good cause, for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b) (1999).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that an 
audiologist review the results of the VA 
audiology examination conducted on January 
22, 1996, and report the results of pure 
tone threshold levels at the levels 1,000, 
2,000, 3,000, and 4,000 Hertz in numeric 
form.  Copies of both the original 
evaluation report and the numeric 
designations should be associated with the 
claims file.  

2.  The RO should schedule the veteran 
for an audiology examination, to 
determine the current status of his 
service-connected bilateral hearing loss.  
Notification of the scheduled examination 
should be sent to the veteran at the most 
recent address he provided, in March 
1997, as corrected on that document, and 
should include notification of the 
consequences of failure to report for the 
examination, i.e., that if a veteran 
fails to report, without good cause, for 
an examination scheduled in conjunction 
with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b) 
(1999).  If the veteran fails to report 
for the examination, this fact should be 
documented in the claims file, along with 
the date and address to which 
notification was sent.

3.  The RO should ensure that the 
development sought is completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Thereafter, the RO should adjudicate the 
claim for entitlement to a compensable 
evaluation for bilateral hearing loss.  
If the claim remains denied, the veteran 
and his representative must be furnished 
an appropriate Supplemental Statement of 
the Case, and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



